        Case 2:21-mj-00150-DB Document 4 Filed 09/21/21 Page 1 of 2


1
     HEATHER E. WILLIAMS, #122664
2    Federal Defender
     HANNAH R. LABAREE, #294338
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
5    Hannah_labaree@fd.org

6
     Attorney for Defendant
7    COTY MATULOVICH

8
                            IN THE UNITED STATES DISTRICT COURT
9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,             Case No. 2:21-mj-00150-DB
12
                   Plaintiff,             ORDER TO ADVANCE DETENTION
13                                        HEARING
            v.
14
     COTY MATULOVICH,
15
                   Defendant.
16

17

18

19
20

21

22

23
24

25

26

27

28

                                            -1-
        Case 2:21-mj-00150-DB Document 4 Filed 09/21/21 Page 2 of 2


1                                              ORDER
2    The Joint Request is adopted in its entirety, and the detention hearing is ADVANCED to
3    September 21, 2021 at 2:00 p.m.
4
     Dated: September 21, 2021
5

6

7

8
9

10

11

12
13

14

15
16

17

18

19
20

21

22

23
24

25

26

27

28

                                                  -2-
